DETAILED ACTION
This is responsive to the amendment dated 10/4/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites that the plurality of emissive elements is “mounted on the door.” Claim 9 depends from claim 1 which sets forth that the plurality of emissive elements are removable coupled to a door “via a mount on the door.” As both claims now require mounting on the door, claim 9 does not set forth a further limitation of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 
Claim Rejections - 35 USC § 103
Claims 1, 4, 7 - 13, 15 and 16 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Barghelame (US 7,108,712) in view of O’Keefe et al. (US 9,744,098 hereinafter O’Keefe) and Jones (US 3,564,201).
Regarding claims 1 and 9, Barghelame discloses a system (fig. 9) having a plurality of walls (18, 33) of a sauna enclosure configured to accommodate a user; a plurality of heating elements (15) coupled to the walls and configured to generate heat; a plurality of emissive elements (fig. 10)(40) configured to generate UV light; a controller (39, 41, 19) coupled to the plurality of heating and emissive elements configured to control the operation of the heating elements and the at least one emissive element, the controller being configured to control each of the heating and emissive elements (col. 5, ln. 23) responsive to user inputs for intensity, duration, etc. (col. 5, ln. 14-17), a power coupler (25) coupled to the plurality of emissive elements (fig. 10), and the controller configured to enable and disable the power coupler (41, 19 either allow or prevent power from flowing through the power coupler line 25 to the UV emitters, thus enabling and disabling it, col. 3, ln. 17-19).
 Barghelame does not show that the controller has one or more processors which identify a duration and intensity of activation and deactivation for each of the heating and emissive elements, a memory communicatively coupled to the processor configured to store one or more data values representing the identified durations and intensities, and the processor configured to enable and disable the power coupler.  
Barghelame does not show that the plurality of emissive elements is removably coupled/mounted to a door of a sauna via a mount on the door and does not specifically show that the power coupler is coupled to the plurality of emissive elements via a power cable. As shown in figure 9, the plurality of emissive elements are coupled to the wall 
Regarding claim 4, Barghelame as modified by O’Keefe shows all of the instant invention as discussed above, and further provides that the identified durations and intensities are determined at least in part on a plurality of user characteristics (age, gender, health status, etc.)(O’Keefe col. 15, ln. 45-52).
Regarding claim 7, Barghelame discloses that the plurality of heating elements comprises a first plurality (fig. 9) configured to provide heat to the first portion of a user (15 located on back wall 33 which is aimed at a user’s back when they are seated); and a second plurality of heating elements configured to provide heat to a second portion of a user (15, located on front wall, aimed at a user’s front). 
Regarding claim 8, Barghelame discloses all of the instant invention as discussed above, but does not explicitly disclose that the infrared heating elements emit one of near, mid, or far IR.  Attention is again turned to O’Keefe which teaches an IR sauna having a plurality of emitters (140, 142, 144, 146) which are able to emit wavelengths in near, mid, and far wavelengths (col. 4, ln. 51).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided emitters that emitters that emit near, far, or mid IR wavelengths, since those wavelengths are known to have various health benefits, depending on what is desired by the user.  
Regarding claim 10, Barghelame further discloses a seat (27, 26)  which is configured to enable the user to sit in a seated position within the enclosure, the seat comprising an additional plurality of heating elements (15 in seat portion 26, fig. 9), the controller (39) being configured to control the operation of the additional plurality of heating elements. 
Regarding claim 11, Barghelame discloses a system (fig. 9) having a plurality of walls (18, 33) of a sauna enclosure; a plurality of heating elements (15) coupled to the walls and configured to generate heat; at least one emissive element (40) configured to generate UV light; a controller (39) configured to control the operation of the heating elements and the at least one emissive element, the controller being configured to control each of the heating and emissive elements (col. 5, ln. 23) responsive to user inputs for intensity, duration, etc. (col. 5, ln. 14-17), and a power coupler (25) coupled to the at least one emissive element (fig. 10), and the controller configured to enable and disable the power coupler (41, 19 either allow or prevent power from flowing through the power coupler line 25, thus enabling and disabling it, col. 3, ln. 17-19).
Barghelame does not show that the controller has one or more processors which identify a duration and intensity of activation and deactivation for each of the heating and emissive elements, a memory communicatively coupled to the processor configured to store one or more data values representing the identified durations, or that the processor enables or disables the power coupler.  Attention is turned to O’Keefe which teaches a sauna (fig. 3) having a plurality of emitters (140, 142, 144, 146) coupled to a controller (150 and 126/128, 402/408) with one or more processors (col. 10, ln. 25-32) and a memory communicatively coupled thereto (col. 10, ln. 51-52), the controller receives inputs associated with temperature, light, and collected biological data, etc. and controls the sauna based on these inputs (col. 9, ln. 53-60; col. 14, ln. 25-30), and the memory stores the data values (col. 12, ln. 63 - col. 13, ln. 3).  O’Keefe also shows that the inputs identify a duration and intensity of activation and deactivation during a designated period of time for the emitters (col. 14, ln. 25-36, e.g, the length of time that the heat sources output heat is an activation duration and when deactivated, that is a deactivation duration).  O’Keefe further shows that the controller (126/128) is subject to user control and may enable control of other features such as lighting, timing devices, or multimedia (col. 7, ln. 36-44)    It would have been obvious to have provided the controller and sauna of Barghelame with the controller/processor of O’Keefe that a user can store personal data, adjust lighting or other multimedia features, change the time and intensity of emission and heating, and customize their sauna experience. Under the proposed modification, the controller and processors are configured to identify durations and intensities of activation and deactivation periods, activate the plurality of heating and emissive elements, and enable and disable the power coupler.
Barghelame does not show that the plurality of emissive elements is removably coupled/mounted to a door of a sauna via a mount on the door and does not specifically show that the power coupler is coupled to the plurality of emissive elements via a power cable. As shown in figure 9, the plurality of emissive elements are coupled to the wall adjacent to the door.  However, attention is turned to Jones which teaches that it is known to removably couple a sauna heating element (40) to a door (25) of a sauna via a mount (43) located on the door (fig. 8). Note also the fasters illustrated in figure 7 at the periphery of the flange. The heater is removably coupled insofar as it is capable of being removed by a user if so desired. The heater element is also coupled to a power coupler via a power cable (35), note that the plug at the end of the cable necessarily plugs into some kind of power coupler, be it household power or a power bar, otherwise it would not function.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the plurality of emissive elements on the door, so that the UV radiation can reach a different area of the user. Furthermore, the proposed modification is a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claim 12, Barghelame discloses that the plurality of heating elements comprises a first plurality (fig. 9) configured to provide heat to the first portion of a user (15 located on back wall 33 which is aimed at a user’s back when they are seated); and a second plurality of heating elements configured to provide heat to a second portion of a user (15, located on front wall, aimed at a user’s front). 
Regarding claim 13, Barghelame discloses all of the instant invention as discussed above, but does not explicitly disclose that the infrared heating elements emit one of near, mid, or far IR.  Attention is turned to O’Keefe which teaches an IR sauna having a plurality of emitters (140, 142, 144, 146) which are able to emir wavelengths in near, mid, and far wavelengths (col. 4, ln. 51).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided emitters that emitters that emit near, far, or mid IR wavelengths, since those wavelengths are known to have various health benefits, depending on what is desired by the user.  
Regarding claim 15, Barghelame as modified by O’Keefe shows all of the instant invention as discussed above, and further provides that the activation properties are determined at least in part on a plurality of user characteristics (age, gender, health status, etc.)(col. 15, ln. 45-52).
Regarding claim 16, Barghelame further discloses a seat (27, 26)  with is configured to enable the user to sit in a seated position within the enclosure, the seat comprising an additional plurality of heating elements (15 in seat portion 26, fig. 9), the controller (39) being configured to control the operation of the additional plurality of heating elements. 
Claims 2, 5, 6, and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Barghelame, O’Keefe, and Jones, as applied to claims 1 and 11, in view of Moffat (US 2013/0172963).
Regarding claims 2 and 14, Barghelame as modified by Jones shows all of the instant invention as discussed above, and as per claim 14, further shows that the at least one emissive element is mounted on the door (see discussion above in para. 7), but does not specify that the element is configured to emit UV wavelengths having a wavelength between 295 and 320 nm.  Attention is turned to Moffat, which teaches that it is known to provide UVB radiation in a sauna at a particular wavelength, such as 295 nm, 297nm, or 300 nm (para. [0064]), with 297 nm being preferred (para. [0065]), thus falling within the band of 295 - 320 nm.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the UV emitters of Barghelame in a wavelength of 297 nm since that is understood to be therapeutically useful. 
Regarding claims 5 - 6, Barghelame as modified by O’Keefe shows all of the instant invention as discussed above and O’Keefe further provides that the characteristics of the user comprise identified health conditions (col. 15, ln. 45), but does not explicitly provide that the characteristic is an identified vitamin D requirement which determines the duration and intensity of operation of at least one of the plurality of emissive elements.  Attention is turned to Moffat which teaches a sauna with a plurality of UV emitters (110) which are operated by a controller (120) which receives data about a user’s age, weight, skin type, sun exposure, diet, etc. so that the controller can make a determination about a use’s vitamin D needs (para. [0035]) and operate the emitter for a given duration and intensity (para. [0037], para. [0020], fig. 4). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the controller with the ability to generate an activation property and operate the emissive element in accordance with it, in order to separately control one of the UV emitters of Barghelame to encourage vitamin D production. 
Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejections under §112(a). The algorithm set forth which enables the controller to identify a duration and intensity of activation and deactivation of the emissive and heating elements is understood to be the retrieval of a user profile or inputs from a user as set forth in paras. [0034], [0041], and [0042] of the as-filed specification. 
Applicant’s arguments with respect to Barghelame, O’Keefe, and Jones have been considered, but they are not persuasive. 
Applicant argues that neither of Barghelame or O’Keefe disclose emissive elements removably coupled to a door. The Examiner notes that Jones is relied upon to teach these features. 
Applicant argues that Jones does not show emissive elements removably coupled to a door as well as a power coupler that may be selectively enabled or disabled. 
The Examiner notes that Barghelame in view of O’Keefe teaches the particulars of the controller which is configured to enable or disable the power coupler. The modification proposes using the control architecture of O’Keefe which allows for storage of data, operation of the heating elements based upon user inputs, and control of timers and media elements in the existing controller of Barghelame. As noted, the controller of Barghelame already allows a power coupler to the be enabled or disabled, O’Keefe is cited to demonstrate that it is known in the sauna arts to use a more complex computer based controller to do so. 
As to applicant’s arguments that Jones does not teach a heating unit removably coupled to the door via a mount, applicant is referred to the rejection above, which shows a heater that is coupled to the door via a mount (43) that is located on the door. It is noted that applicant’s claims do not require that the mount is fixedly coupled to the door and the plurality of emissive elements are removably coupled to the mount. “Via” is broad to encompass the
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Olssen (US 3,394,412) teaches a sauna apparatus having a door mounted heating element, similar to that disclosed by applicant and showing the general state of the art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754